F I L E D
                                                                 United States Court of
                                                                         Appeals
                                                                      Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                       APR 3 1997
                            FOR THE TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                         Clerk
RAYMOND H. LADD,                         )
                                         )
       Plaintiff-Appellant,              )
                                         )
v.                                       )      No. 95-3265
                                         )   (D.C. No. 95-CV-3319)
ROBERT D. HANNIGAN, Warden,              )     (Dist. of Kan.)
Hutchinson Correctional Facility;        )
GORDON BROWN, Correctional               )
Officer, Hutchinson Correctional         )
Facility,                                )
                                         )
       Defendants-Appellees.             )
                                         )
                                         )
RAYMOND H. LADD,                         )
                                         )
       Plaintiff-Appellant,              )
                                         )
v.                                       )      No. 95-3266
                                         )   (D.C. No. 95-CV-3305)
ROBERT D. HANNIGAN, Warden,              )     (Dist. of Kan.)
Hutchinson Correctional Facility;        )
SHARON L BAUCOM, Statewide               )
Medical Director; OWEN E. CARPER, )
Doctor, Hutchinson Correctional          )
Facility; W. STOKES, Unit Team           )
Manager, Hutchinson Correctional         )
Facility; DENNIS HOWARD, Unit            )
Team Counselor, Hutchinson               )
Correctional Facility; DEBRA             )
WARDLY, Nurse, DIANE ROHAR,              )
Nurse, Hutchinson Correctional Facility; )
(NFN) FLOOD,                             )
                                         )
       Defendants-Appellees.             )
RAYMOND H. LADD,                         )
                                         )
       Plaintiff-Appellant,              )
                                         )
v.                                       )               No. 96-3005
                                         )           (D.C. No. 95-CV-3513)
JIMMY DOE, Dietitian, and M. RENO, )                     (Dist. of Kan.)
                                         )
       Defendants-Appellees,             )
                                         )
                                         )
RAYMOND H. LADD,                         )
                                         )
       Plaintiff-Appellant,              )
                                         )
v.                                       )            No. 96-3046
                                         )         (D.C. No. 95-CV-3564)
LOUISIA OSBORNE, Director of             )           (Dist. of Kan.)
Nursing, Hutchinson Correctional         )
Facility; OWEN E. CARPER, Doctor, )
Hutchinson Correctional Facility;        )
DENNIS GOFF, ARNP, Hutchinson            )
Correctional Facility; VICKY JONES, )
Nurse, Hutchinson Correctional Facility; )
CAROLINE COFFEY, Nurse,                  )
Hutchinson Correctional Facility,        )
                                         )
       Defendants-Appellees.             )


                             ORDER AND JUDGMENT*


Before TACHA, BARRETT, and BALDOCK Circuit Judges.


      *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of Tenth Cir. R. 36.3.

                                             -2-
       After examining the briefs and the appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this appeal.

See Fed. R. App. P. 34(a); Tenth Cir. R. 34.1.9. The case is therefore ordered submitted

without oral argument.

       In these cases, Raymond H. Ladd (Ladd), appearing pro se and having been granted

leave to proceed in forma pauperis, appeals the district court’s orders dismissing his civil

rights complaints.

                                        No. 95-3265

       On August 1, 1995, Ladd filed this civil rights complaint pursuant to 42 U.S.C. § 1983

alleging that prison officials deprived him of his Constitutional rights by seizing and reading

his mail. In particular, Ladd asserts that officers seized and read two “legal” pieces of mail

that were addressed to him regarding another inmate’s legal matters and a letter addressed

to him from another inmate’s mother.

       On August 9, 1995, the district court dismissed Ladd’s complaint for failure to state

a claim upon which relief may be granted. (ROA, Vol. I, Tab 4). The district court found

that Ladd’s allegations demonstrated that the materials in question were briefly seized for

investigation and then released to Ladd within a short period of time. Id.

                                        No. 95-3266

       On July 25, 1995, Ladd filed this civil rights complaint pursuant to 42 U.S.C. § 1983

alleging that he was subjected to cruel and unusual punishment when prison official required


                                             -3-
him to wear headphones or earphones to listen to his television and radio. Ladd asserts that

he has a medical condition that prevents him from wearing headphones or earphone which

was treated with deliberate indifference by the medical personnel at Hutchinson Correctional

Facility.

       On August 9, 1995, the district court dismissed Ladd’s complaint as frivolous

pursuant to 28 U.S.C. § 1915(d). The district court found that Ladd’s “allegations fall far

short of the level of severity contemplated by the Eighth Amendment and fail to state a claim

for relief.” (ROA, Vol. I, Tab 4 at 2).

                                          No. 96-3005

       On December 4, 1995, Ladd filed this civil rights action pursuant to 42 U.S.C. § 1983

alleging that he was denied his special diabetic diet on certain occasions when he was housed

at the Lansing Correctional Facility and that certain of his medications were confiscated and

destroyed during his transfer from Lansing Correctional Facility to Hutchinson Correctional

Facility resulting in a twenty day delay in obtaining new prescriptions.

       On December 21, 1995, the district court dismissed Ladd’s complaint for failure to

state a claim upon which relief may be granted. (ROA, Vol. I, Tab. 4). The district court

found that Ladd failed to identify such an unacceptable risk to his health or safety or even

suggest deliberate indifference to his medical needs. The court found that Ladd provided no

evidence that his lack of information regarding the confiscation of his medications subjected

him to more than inconvenience. The district court also noted that prison officials at Lansing


                                             -4-
Correctional Facility were responsive to Ladd’s complaints regarding the special diabetic

meals as he received some relief through the grievance process.

                                         No. 96-3046

       On December 29, 1995, Ladd filed this civil rights action pursuant to 42 U.S.C. §

1983 alleging that his Constitutional rights were violated by the failure to notify him for

approximately sixty days of a change in the amount of insulin prescribed to him.

       On January 24, 1996, the district court dismissed Ladd’s complaint for failure to state

a claim upon which relief may be granted. (ROA, Vol. I, Tab 4). In dismissing Ladd’s

complaint, the district court found that his “allegations suggest, at most, a delay in providing

him information concerning his medical care. Even assuming that his claim is factually

accurate, . . . he presents no information which reasonably suggests he suffered any medical

consequences which might rise to a level of deliberate indifference . . ..” Id. at 2.



                                          Discussion

       On appeal, Ladd reiterates the claims he made to the district court in his original

complaints. We review the sufficiency of a complaint de novo and will uphold a district

court’s dismissal for failure to state a claim only when it appears that the plaintiff cannot

prove facts in support of his claims which would entitle him to relief. Roman v. Cessna

Aircraft Co., 55 F.3d 542, 543 (10th Cir. 1995). In making this determination, we must

accept all the well-pleaded allegations of the complaint as true and construe them in the light


                                             -5-
most favorable to the plaintiff, id., keeping in mind that pro se pleadings are held to “less

stringent standards than formal pleadings drafted by lawyers.” Meade v. Grubbs, 841 F.2d

1512, 1526 (10th Cir. 1988). However, we review the district court’s dismissal pursuant to

§ 1915(d) only for abuse of discretion. Green v. Seymour, 59 F.3d 1073, 1077 (10th Cir.

1995) (quoting Denton v. Hernandez, 504 U.S. 25, 33 (1992)).

       After a careful review of the record in No.s 95-3265, 96-3005, and 96-3046, we agree

with the district court. We hold that, even accepting all Ladd’s allegations as true, he failed

to state a claim for relief in all three cases. In No. 95-3266, we hold that the district court did

not abuse its discretion in dismissing Ladd’s civil rights complaint pursuant to § 1915(d).



                                           Conclusion

       In 95-3265, we AFFIRM substantially for the reasons set forth in the district court’s

Memorandum and Order of August 9, 1995, dismissing district court case No. 95-CV-3319.

In 95-3266, we AFFIRM substantially for the reasons set forth in the district court’s

Memorandum and Order of August 9, 1995, dismissing district court case No. 95-CV-3305.

In case No. 96-3005, we AFFIRM substantially for the reasons set forth in the district court’s

Order of January 4, 1996. In case No. 96-3046, we AFFIRM substantially for the reasons

set forth in the district court’s Order of January 24, 1996.




                                               -6-
The mandate shall issue forthwith.

AFFIRMED.

                                           Entered for the Court:


                                           James E. Barrett,
                                           Senior United States
                                           Circuit Judge




                                     -7-